Citation Nr: 0635822	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
bilateral shin splints.  That decision also denied 
entitlement to service connection for a low back disability 
and headaches.  

In a July 2003 rating decision, the RO granted service 
connection for low back strain evaluated as 10 percent 
disabling, effective July 13, 2000 and 20 percent disabling, 
effective May 20, 2003.  The veteran submitted a timely 
notice of disagreement, and a statement of the case was 
issued in December 2004.

In January 2005, the RO certified the veteran's appeal of the 
shin split issue to the Board.  It advised her that her 
appeal was being sent to the Board.

Later that month the appellant, through her representative, 
asked that the case be returned to the RO because she 
believed there was confusion as to whether she had lower 
extremity disability due to shin splints or the back 
disability.  She submitted a copy of the substantive appeal 
submitted in response to a statement of the case issued on 
the issues of entitlement to service connection for shin 
splints, a back disability, and headaches.

In March 2005, the Board remanded the issue of service 
connection for bilateral shin splints for further 
development.  It noted in the introduction to the remand that 
no substantive appeal had been submitted with regard to the 
initial evaluation for the back disability.

The Board also noted that the RO had contacted the veteran 
via letter in June 2004 and indicated that because she had 
not mentioned the issue of service connection for headaches 
in her May 2002 substantive appeal, the issue was considered 
resolved and no longer on appeal.  She was advised that she 
could appeal that decision within one year.  The veteran did 
not thereafter appeal the RO's determination.  

At a July 2006 hearing video conference hearing before the 
undersigned, the appellant and her representative argued that 
both the headache and back issues were on appeal.  She argued 
that the January 2005 communication was intended to be her 
substantive appeal, she offered no specific argument as to 
why the headache issue should be on appeal.

The Board is required to construe arguments liberally for 
determining whether they raise issues on appeal.  38 C.F.R. 
§ 20.202 (2006).  Given this requirement the Board construes 
the January 2005 communication as a substantive appeal on the 
back issue.

While the appellant did not specifically reference the 
headache issue in her May 2002 substantive appeal, she did 
indicate that she wanted to appeal all issues listed on the 
statement of the case.  Those issues included entitlement to 
service connection for headaches.  Further, the Board may 
waive the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 
4 Vet. App. 9, 17 (1993). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran testified that 
her back disability prevented her from working.  Her infered 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication.


The issues of entitlement to an increased evaluation of the 
veteran's service connected low back strain and entitlement 
to service connection for headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Shin splints are not currently shown.


CONCLUSION OF LAW

A chronic disorder manifested by shin splints was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in letters issued in June 2004 and March 2005, 
the RO notified the veteran of the evidence needed to 
substantiate her claim for service connection for bilateral 
shin splints.

The letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the June 2004 VCAA letter 
told the veteran that she was to submit any evidence which 
was not part of her VA record which establishes that her shin 
splints currently existed and had existed from the date of 
her discharge from active military service to the present.  
The March 2005 VCAA letter told the veteran that it was her 
responsibility to support her claim with appropriate 
evidence.  These statements served to advise the veteran to 
submit any evidence in her possession pertinent to the claim 
on appeal. 

Here, the notice was in fact provided after the appealed 
August 2001 rating decision.  However, the veteran is not 
prejudiced as the notice was provided prior to the subsequent 
readjudication of the claim. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the June 2004 and March 2005 letters.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claim is being denied, no rating 
is being given and no effective date is being set.  She is, 
therefore, not prejudiced by the absence of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

The RO has attempted to obtain records of treatment reported 
by the veteran, including service medical records and 
afforded her VA examinations in September 2000, May 2003, 
July 2005 and February 2006 addressing the disorder at issue 
on appeal.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that she incurred bilateral shin splints 
while in service.  

An August 1999 entrance examination listed the veteran in 
good health as no problems with her shins or legs were noted.

A March 2000 physical therapy note indicated that the veteran 
had shin pain.  The veteran reported trauma to her left shin 
when hitting a bleacher and trauma to her right shin when she 
hit a post on an obstacle course.  The diagnosis was 
bilateral shin splints.

Again in March 2000, the veteran reported to the physical 
therapy clinic for a follow up.  The veteran reported no pain 
and stated that she could return to duty with no limitations.  
The diagnosis was resolved bilateral shin pain.

An April 2000 physical therapy note stated that the veteran 
presented with an eight week history of shin pain.  She was 
in constant pain as it was painful to walk or run.  The 
diagnosis was shin splints.

A May 2000 narrative summary for the Medical Board for the 
purpose of the veteran's separation from service also 
indicated that the veteran was in physical therapy for her 
shin splints.  

In September 2000, the veteran underwent a comprehensive VA 
examination for her claimed lower back pain, headaches and 
shin splints.  The examiner stated that the veteran sustained 
shin splints that began in her second week of training.  She 
continued to have problems with these as the pain flared up 
on occasion.  However, the diagnosis was no fractures of the 
legs.

In May 2003, the veteran underwent a comprehensive VA 
examination for her low back strain claim.  The examiner 
noted that she did not have shin splint problems at the time.

In June 2004, the veteran presented to a private physician 
with back pain and bilateral lower leg pain.  As a result, in 
August 2004, she underwent a whole body bone scan.  She was 
diagnosed with degenerative disk disease of her back.  
However, the result of the examination was negative as it 
revealed no shin splints or leg pathology.

In July 2005, the veteran underwent another VA examination 
for her shin splints claim.  The veteran reported pain along 
both shins that began after basic training.  X-rays of both 
legs revealed normal bones and soft tissues.  The veteran had 
a normal gait.  The diagnosis was bilateral shin splints.  
However, it was noted that the claims file was not available 
for review for this examination. 

The veteran underwent another VA examination in February 2006 
in order to address the nature and etiology of the claimed 
shin splints.  The examiner noted that in the September 2000 
VA examination, there were no chronic or active shin splints 
at the time as the examination showed no tenderness to either 
leg.  The examiner also stated that the May 2003 examination 
showed normal gait with no complaints noted of any type of 
shin splints or leg pain.  Additionally, the examiner noted 
that an August 2004 bone scan revealed no shin splints or leg 
pathology.

The examiner commented that shin splints were self limiting, 
and once physical exertion was curtailed, resolved.  As there 
were no residuals present in 2000 and no complaints of leg 
problems in her VA Medical Center (VAMC) records, the 
examiner concluded that the nature of the shin splints was 
activity in the military but a review of her medical records 
shows that this should be resolved.

Analysis

With regard to the three elements of service connection, the 
service medical records show that the veteran experienced 
shin splints during her active duty in March, April and May 
2000. 

These records therefore satisfy the requirement of an in-
service disease or injury.  

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of current shin splints. 

The February 2006 VA examination concluded that the veteran's 
shin splints should have been resolved as there were no 
residuals present in 2000,  no complaints of leg problems in 
her VA Medical Center (VAMC) records and an August 2004 bone 
scan had negative findings.

While the July 2005 VA examination diagnosed the veteran with 
bilateral shin splints, it was noted that the examiner did 
not review the claims file.  On examination, all reported 
findings were normal, and the examiner did not provide a 
rationale for the current diagnosis of shin splints.  

On the other hand the 2006 examination was the product of a 
review of the claims folder and did contain a fairly detailed 
rationale for the conclusion that the veteran did not have 
current shin splints related to service.  Accordingly, the 
Board finds this examination to be more probative than that 
conducted in 2005.

While the veteran is competent to testify to current symptoms 
and a continuity of symptomatology, the 2006 examiner took 
this history into account in rendering a negative opinion.

There is no other clinical evidence of record that 
corroborates a current diagnosis of shin splints.  Because 
the most probative evidence is against the finding of current 
shin splints, the weight of the evidence is against the 
claim, and it must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bilateral shin splints 
is denied.


REMAND

The record reflects that the veteran last had a VA 
examination for her service connected low back strain in May 
2003.  Private records dated March 2003 to August 2006 have 
described worsening lower back symptoms that have reportedly 
interfered with her ability to work.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The Board is thus of the opinion that a current VA 
examination would be helpful to ascertain the current low 
back status.  Therefore, additional examination is warranted 
to ensure a fully informed decision regarding the veteran's 
claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the veteran's claim regarding headaches, in 
September 2000, she presented for a comprehensive VA 
examination for chronic back pain, stress fractures in both 
legs and headaches.  The diagnosis was subjective complaints 
of tension headaches which were improving.  Private medical 
records in March 2003 also diagnosed the veteran with chronic 
headaches.

In August 2006, the veteran reported to a private doctor with 
complaints of low back pain and headaches.  The diagnosis was 
chronic low back pain with headaches that seem to be tension 
variety and originating from the back and neck.  The doctor 
concluded that the migraines were a result of her service-
connected low back pain.

Secondary service connection will be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R.§ 3.310(a) 
(2006).  Also the Court has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

There is competent evidence that he veteran's current 
headaches may be associated with her service-connected low 
back disability as stated in the August 2006 private 
examination.  An examination that is the product of a review 
of the claims folder is needed to clarify the diagnosis and 
whether a current headache disorder is related to the service 
connected back disability.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected low back disability.  The claims 
files must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
rotation.

The examiner should also express an 
opinion as to whether there is any 
additional limitation of motion caused by 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups in terms 
of additional degrees of limitation of 
motion.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify the 
number of weeks of incapacitating episodes 
(a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

2.  The veteran should be afforded a VA 
neurological examination in order to 
determine whether the veteran has chronic 
headaches, and if so, the etiology of that 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
After the completion of the examination 
and review of the record, the examiner 
should answer the following questions: 1) 
does the veteran have current headaches?  
2) If the veteran is found to have current 
headaches, is it as likely as not (50 
percent probability) that it is related to 
an injury or disease in active service?  

Additionally, is it at least as likely as 
not (50 percent or greater probability) 
that the veteran's headaches are caused or 
aggravated by the service connected low 
back strain?

The reasons for the opinions should be 
provided.    

3.  Then, the AMC or RO should 
readjudicate the claims on appeal.  If the 
claims are not fully granted, the RO 
should issue a supplemental statement of 
the case then return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


